                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-62478-BLOOM/Valle

WEATHERBY LOCUMS, INC.,

           Plaintiff,

v.

LOWER BUCKS PEDIATRICS, P.C.
and MARGIOTTI & KROLL
PEDIATRICS, P.C.,

      Defendants.
_______________________________/

                    ORDER ON MOTION FOR DEFAULT FINAL JUDGMENT

           THIS CAUSE is before the Court upon Plaintiff Weatherby Locum Inc.’s (“Plaintiff” or

“Weatherby”) Motion for Default Final Judgment, ECF No. [22] (the “Motion”). A Clerk’s

Default, ECF No. [20] was entered against Defendant Lower Bucks Pediatrics, P.C. (“Defendant”

or “LBP”) on November 15, 2019, as Defendant failed to appear, answer, or otherwise plead to

the Complaint, ECF No. [1], despite having been served. ECF No. [12]. The Court has carefully

considered the Motion, the record in this case and the applicable law, and is otherwise fully advised

in the premises. For the reasons that follow, the Motion is granted.

      I.       BACKGROUND

        On October 4, 2019, Defendant Margiotti & Kroll Pediatrics, P.C. removed this case, in

which Plaintiff asserts claims for breach of contract, account stated, quantum meruit, and open

account. See ECF No. [1-1] (“Complaint”). On October 28, 2019, the Court entered an order

dismissing Plaintiff’s claims against Defendant Margiotti & Kroll Pediatrics, P.C. without

prejudice, and thus only the claims against LBP remain. ECF No. [16].
                                                             Case No. 19-cv-62478-BLOOM/Valle


       In the Complaint, Plaintiff states that it is in the business of providing or placing physicians

with medical providers on a locum tenens or temporary basis. ECF No. [1-1] ¶ 16. LBP is a medical

practice with an office in Yardley, Pennsylvania that was in need of a physician to temporarily

provide clinical services to patients. Id. ¶¶ 5, 17. As a result, LBP entered into an agreement with

Weatherby for placement of such a physician. Id. ¶ 17. According to the agreement, Weatherby

was to locate, provide, and compensate the physician providing services to LBP’s patients, and in

exchange, Weatherby was to be compensated for the physician’s services on an hourly basis, and

paid for the physician’s expenses such as mileage. Id. ¶¶ 24-25. Weatherby compensated the

physician according to the agreement, and submitted invoices for payment from LBP. Id. ¶¶ 26,

33. LBP has failed to pay an outstanding balance of $75,697.17 due and owing to Weatherby. Id.

¶ 36. As of the date of this Order, Defendant has not responded to the Complaint or otherwise

appeared in this action.

     II.   LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure 55(b), the Court is authorized to enter a final

judgment of default against a party who has failed to plead in response to a complaint. This Circuit

maintains a “strong policy of determining cases on their merits and we therefore view defaults

with disfavor.” In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295 (11th Cir. 2003). Nonetheless,

default judgment is entirely appropriate and within the district court’s sound discretion to render

where the defendant has failed to defend or otherwise engage in the proceedings. See, e.g., Tara

Prods., Inc. v. Hollywood Gadgets, Inc., 449 F. App’x 908, 910 (11th Cir. 2011); Dawkins v.

Glover, 308 F. App’x 394, 395 (11th Cir. 2009); In re Knight, 833 F.2d 1515, 1516 (11th Cir.

1987); Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985); Pepsico, Inc. v. Distribuidora La




                                                  2
                                                              Case No. 19-cv-62478-BLOOM/Valle


Matagalpa, Inc., 510 F. Supp. 2d 1110, 1113 (S.D. Fla. 2007); see also Owens v. Benton, 190 F.

App’x 762 (11th Cir. 2006) (default judgment within district court’s direction).

         A defendant’s “failure to appear and the Clerk’s subsequent entry of default against him

do[es] not automatically entitle Plaintiff to a default judgment.” Capitol Records v. Carmichael,

508 F. Supp. 2d 1079, 1083 (S.D. Ala. 2007). Indeed, a default is not “an absolute confession by

the defendant of his liability and of the plaintiff’s right to recover,” Pitts ex rel. Pitts v. Seneca

Sports, Inc., 321 F. Supp. 2d 1353, 1357 (S.D. Ga. 2004), but instead acts as an admission by the

defaulted defendant as to the well-pleaded allegations of fact in the complaint. See Eagle Hosp.

Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (“A defendant, by

his default, admits the plaintiff’s well-pleaded allegations of fact, is concluded on those facts by

the judgment, and is barred from contesting on appeal the facts thus established.”) (citations

omitted); Descent v. Kolitsidas, 396 F. Supp. 2d 1315, 1316 (M.D. Fla. 2005) (“the defendants’

default notwithstanding, the plaintiff is entitled to a default judgment only if the complaint states

a claim for relief”); GMAC Commercial Mortg. Corp. v. Maitland Hotel Assocs., Ltd., 218 F. Supp.

2d 1355, 1359 (M.D. Fla. 2002) (default judgment is appropriate only if court finds sufficient basis

in pleadings for judgment to be entered, and that complaint states a claim). Stated differently, “a

default judgment cannot stand on a complaint that fails to state a claim.” Chudasama v. Mazda

Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir. 1997). Therefore, before granting default

judgment, “the district court must ensure that the well-pleaded allegations of the complaint . . .

actually state a cause of action and that there is a substantive, sufficient basis in the pleadings for

the particular relief sought.” Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir.

2007).




                                                  3
                                                              Case No. 19-cv-62478-BLOOM/Valle


    III.      DISCUSSION

       Upon a review of Plaintiff’s submissions, the Court finds a sufficient basis in the pleading

to enter default judgment in Plaintiff’s favor. Because Defendant has not appeared, “all of

Plaintiff’s well-pled allegations in the Complaint are deemed admitted.” Ordonez v. Icon Sky

Holdings LLC, No. 10-60156-CIV, 2011 WL 3843890, at *5 (S.D. Fla. Aug. 30, 2011) (citing

Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987)). Having reviewed the Complaint, the

Court finds Plaintiff’s allegations well-pled, and sufficient to establish Defendant’s liability.

Plaintiff brings claims for breach of contract, account stated, quantum meruit, and open account

arising from Defendant’s failure to pay the amount of outstanding invoices resulting from

Plaintiff’s performance pursuant to the parties’ agreement. By default, Defendant has admitted the

truth of the allegations, and accordingly, the Court finds that Plaintiff has established its claims

against Defendant.

           “If the admitted facts in the Complaint establish liability, then the Court must determine

appropriate damages.” Ordonez, 2011 WL 3843890, at *5. “Where all the essential evidence is on

record, an evidentiary hearing on damages is not required.” Id. (citing SEC v. Smyth, 420 F.3d

1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a permissive

tone . . . We have held that no such hearing is required where all essential evidence is already of

record.” (citations omitted)). Plaintiff seeks damages in the amount of $75,697.17, and in support

of the claim, submits an affidavit from Steve Riding, the Manager of Client Receivables of

Plaintiff’s parent company, CHG Companies, Inc. ECF No. [22-1]. Accordingly, under the facts

of this case and in light of the evidence contained in the record, the Court finds that a hearing on

damages is unnecessary and the requested amount of damages is justified.




                                                   4
                                                             Case No. 19-cv-62478-BLOOM/Valle


    IV.      CONCLUSION

          For all of the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. The Motion for Default Final Judgment, ECF No. [22], is GRANTED;

             2. Plaintiff is entitled to damages in the amount of $75,697.17, in addition to

                prejudgment interest pursuant to Section 8(A) of the parties’ agreement, ECF No.

                [22-1] at 6-18;

             3. Pursuant to Rule 58(a), Fed. R. Civ. P., a Final Default Judgment in favor of

                Plaintiff and against Defendant shall follow in a separate order;

             4. A corporate representative for LBP shall complete under oath Florida Rule of Civil

                Procedure Form 1.977(b) (Corporate Fact Information Sheet), which is required

                under Florida Rule of Civil Procedure 1.560(a) and made applicable under Federal

                Rule of Civil Procedure 69(a)(2). The corporate representative shall return the

                completed forms, including all required attachments, to Plaintiff’s attorney, Mark

                J. Ragusa, Esq., Gunster, Yoakley & Stewart, P.A., 401 E. Jackson Street, Suite

                2500, Tampa, FL 33602 within forty-five (45) days from the date of the Final

                Judgment, unless the Final Judgment is satisfied or post-judgment discovery is

                stayed.

       DONE AND ORDERED in Chambers at Miami, Florida on December 2, 2019.




                                                      ____________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
Copies to:




                                                 5
                        Case No. 19-cv-62478-BLOOM/Valle


Counsel of Record




                    6
